Citation Nr: 1139261	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Basic eligibility as a Veteran for VA purposes. 

2.  Entitlement to service connection for a claimed back disorder.



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Appellant performed active service from June 29, 2000 to August 5, 2000, a total of 38 days, as a cadet at the United States Military Academy.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO.  

The Veteran also testified by way of a videoconference hearing from the RO before the undersigned Veterans Law Judge in October 2009.  

The Board remanded the case to the RO for further development in January 2010.  That development having been completed, these matter are now before the Board for the purpose of appellate disposition.



FINDINGS OF FACT

1.  The Appellant is not shown to have manifested complaints or findings referable to a back disorder in service or for several years thereafter.

2.  The Appellant is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a back condition beginning in and continuing after service.    

3.  The currently demonstrated back disability is not shown to be due to a documented event or incident of the Appellant's 38 days of service.




CONCLUSIONS OF LAW

1.  The Appellant's back disability is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).  

2.  The criteria to establish the Appellant's eligibility as a Veteran for VA benefits are not met.  38 U.S.C.A. § 101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.12a (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her possession that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information an appellant is responsible for providing, and what information VA will seek to obtain concerning that element.  

In letters dated in October 2007, January 2010, August 2010, and September 2010, the RO provided the Appellant with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  

These letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the Appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Appellant's service medical records have been obtained.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing  and available evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

While the Appellant has claimed that there are further existing medical records available from his period of service, there is no indication that the records that have been obtained are incomplete.  

Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2) , 101(24); 38 C.F.R. §§ 3.1 , 3.6. 

The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) . 

The term active military, naval, or air service includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) . 

38 C.F.R. § 3.12a indicates that a claimant must meet a specific minimum active duty requirement in order to be eligible for any benefit under Title 38 of the United States Code, or under any law administered by the Department of Veterans Affairs based on that period of active service.  

Specifically, the law provides that a minimum period of active duty would be 24 months of continuous active duty or the full period for which a person was called or ordered to active duty.  

As the Appellant was only on active duty for 38 days, he does not meet the basic requirement to be eligible for any benefits under Title 38 of the United States Code.

However, 38 C.F.R. § 3.12a provides an exception to this minimum active duty requirement for a person with a compensable service-connected disability or for a person who was discharged for a disability adjudged to be service connected.  

Therefore, the Appellant could be granted benefits if it were determined that his claimed back disorder is due to disease or injury that was incurred in or aggravated by active service.  As such, the Board must address the Appellant's claim of service connection for a back disorder.  

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the  Board finds that service connection is not warranted for the claimed back condition.   

The Appellant testified, during his hearing in October 2009, that he hurt his back when he was made to repeatedly lift a rifle during training as a cadet at the United States Military Academy.  

The Appellant reported being seen at that time for back problems, being excused from training, and being provided therapy.  He reported seeing a doctor as well as a physical therapist and being prescribed medication for his back during this time period.  Although his discharge paper does not reflect it, he asserts that he left the Military Academy due to his back injury.  

The Appellant stated that he was not specifically seen by his family doctor between 2000 and 2005 for a back disorder, although he would discuss it with this doctor periodically.  He reported seeing a chiropractor for the past 6 months for treatment.  

The evidence of record does not show that the appellant incurred a back disability in service.  While he reported leaving service due to his medical condition, his DD Form 214 does not show any medical reason for discharge; it only shows that he resigned.  

After an extensive search, the Appellant's health records were found.  They show that he was seen in mid-July 2000 with stomach complaints and was diagnosed with gastritis.  

On July 24, 2000, shortly before the Appellant resigned from service, he was seen for a "Health Enrollment Assessment Review."  At that time, the Appellant did not report having any problem with his back and noted that his health status was "[v]ery [g]ood."  There were no complaints of, or treatment for, a back disorder or injury in any of the service records.

The first medical evidence showing any complaints or findings of a back condition, was a January 2006 report of an MRI of the appellant's thoracic spine.  At that time, the Appellant was found to have small right paracentral disc protrusions at T7-8 and T8-9.  The date of the accident for which this MRI was conducted was noted to be November 22, 2005.  The Appellant testified that this was an exacerbation of an existing back injury that was not identified in the medical records.

The Appellant has submitted a letter from his private chiropractor, dated in October 2009.  The physician recorded the Appellant's history of developing "a shooting type of pain" that went from between his shoulder blades into his upper back and shoulders as cadet after being forced to raise his rifle over his head in a repetitive fashion for an extended period of time.  

The chiropractor diagnosed the Appellant with chronic posttraumatic sprain/strain of the thoracic spine with associated cervicalgia.  

The chiropractor opined that, based on his review of the Appellant, and his objective symptomatology, it was his opinion that the Appellant's back pain was directly related to his injury in service.  

The physician added that, in November 2005, the Appellant had been involved in a "rear-end motor vehicle accident" that had temporarily exacerbated his symptoms for a few months until his back pain returned to its baseline level.  

However, on this record, the Board finds that this opinion was based on the unsupported history provided by the Appellant himself and did not fully address the evidence of record as the chiropractor did not see the Appellant until 2009, about nine years after the reported injury.  

Therefore, the Board finds the opinion to be of no probative worth because it is based on an incorrect factual premise that the Appellant had experienced back pain beginning in and continuing after service.  

Moreover, to the extent that the Appellant's lay assertion are not found to be credible because they are inconsistent with his earlier and more believable statements recorded contemporaneously with his period of service, there is no evidentiary basis for relating the onset of any current back disability to a documented injury or other causative event of his brief period of service or earlier that the established accident in November 2005.  

Thus, considering all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.

Hence, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In addition, on this record, the Board finds that the Appellant's eligibility as Veteran for VA purposes based on 38 days of active service must be denied by operation of law.  


ORDER

Basic eligibility as a Veteran for VA purposes is denied. 

Service connection for back disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


